Citation Nr: 0432435	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of connection for a low back disability.  

2.  Entitlement to service connection for hypertension due to 
tobacco use/nicotine dependence in service.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1950 to November 
1953.  

In March 1991, the Board of Veterans Appeals (Board) denied 
service connection for a low back disability.  The veteran 
and his representative were provided a copy of this decision.  

This matter comes before the Board on appeal from April and 
September 1998, and July 2001 decisions by the RO.  In April 
1998, the RO found, in part, that new and material evidence 
had not been received to reopen the claim of service 
connection for the low back disability.  In September 1998, 
the RO denied service connection for hypertension secondary 
to tobacco use in service.  In July 2001, the RO denied 
service connection for PTSD.  By rating action in March 2003, 
the RO found that new and material evidence was received and 
reopened the claim of service connection for a low back 
disability.  

The issues of service connection for hypertension due to 
tobacco use/nicotine dependence in service and PTSD are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim of 
service connection for lumbosacral strain have been obtained 
by VA.  

2.  Service connection for a low back disability was finally 
denied by the Board in March 1991.  

3.  The additional evidence received since the March 1991 
Board decision is new and material and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

4.  The veteran's lumbosacral strain had its onset in 
service.  


CONCLUSIONS OF LAW

1.  The March 1991 Board decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for lumbosacral strain.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2004).  

3.  Lumbosacral strain is due to injury which was incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

A request to reopen the claim of service connection for 
lumbosacral strain was received in September 1997.  In this 
case, the Board concludes that information and discussions as 
contained in the April 1998, August 2002, and March 2003 
rating decisions, the April 1999 statement of the case, the 
September 2003 supplemental statement of the case (SSOC), and 
the letters sent to the veteran in March 2001 and March 2003 
have provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Finality

Service connection for a low back disability was denied by 
the Board in March 1991.  Thus, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim are pertinent to the issue on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's decision and no other exception to finality apply.  
Hence, the 1991 Board decision is final as to the evidence 
then of record.  Id.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  New and material 
evidence is defined by regulations as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004).  

The pertinent evidence of record at the time of the March 
1991 Board decision included the veteran's service medical 
records, VA outpatient records for treatment in 1987, a VA 
medical report for hospitalization in November and December 
1988, a VA examination report dated in December 1988, lay 
statements from two friends, a decision awarding disability 
by the Social Security Administration, a transcript of a 
October 1989 personal hearing at the RO, and a letter from a 
private doctor, D.L. Cox, dated in January 1988.  

The service medical records showed that the veteran was 
hospitalized for low back pain in June 1953.  At that time, 
the veteran reported that he had no history of injury or 
symptoms prior to admission and experienced severe bilateral 
muscle spasms when arising from bed that morning.  Clinical 
findings included marked paravertebral muscle spasm, 
bilaterally, tenderness to palpation over L4-5, and positive 
straight leg raise.  The veteran was admitted for observation 
of possible herniated nucleus pulposus, but no objective 
findings were found and he was discharged to duty the 
following day.  His separation examination in November 1953 
showed no pertinent complaints or abnormalities referable to 
his lower back, and his spine and musculoskeletal system were 
normal.  

VA outpatient records showed that the veteran was seen for 
low back pain in August and September 1987. 

In a January 1988 statement, David Cox, M.D., reported that 
he had treated the veteran for chronic low back pain 
secondary to spondylolisthesis at L5-S1.

VA hospitalization in September 1988 was for evaluation of 
the low back complaints.  Testing included a bone scan, a CT 
scan of the lumbosacral spine, and a whole body scan.  The 
discharge diagnosis was chronic back pain.

Lay statements dated in October and November 1989 were from 
two longtime friends and indicated that the friends knew the 
veteran for many years and were aware that he had chronic 
back problems since 1954.  

The Social Security decision, dated in June 1988, concluded 
that the veteran was totally disabled due to multiple 
impairments, including a low back disability.  

The veteran testified at the personal hearing in October 
1989, that he had chronic low back problems since service and 
that he had been treated by numerous doctors and 
chiropractors beginning shortly after service.  He believed 
that most of the doctors were either dead or retired.  He 
identified one doctor, who treated him beginning in 1954, but 
was unsure if he could locate him as he believed that he 
retired and moved.   He also testified that he was 
hospitalized at a private hospital for back problems in 1954.  
He testified that he did not seek medical attention from VA 
because he had good insurance.  

In March 1991, the Board found that the veteran's low back 
symptoms in service were acute and transitory, and that there 
was no competent evidence of a chronic back disability until 
many years after service or any opinion relating his current 
disability to service.  Service connection for a low back 
disability was denied.  The veteran did not appeal that 
decision.

In September 1997, the veteran requested that his claim for 
service connection for a low back disorder be reopened. The 
evidence added to the record since the March 1991 Board 
decision includes letters from two private physicians, Drs. 
W. E. Pannell and C. D. Jordan, and numerous VA outpatient 
records for treatment from 1981 to the present.  

In letters dated in July 2002 and September 2003, Dr. Jordan 
stated that he treated the veteran for chronic back pain at 
his office in Gadsden, Alabama on numerous occasions from 
1954 to 1968.  He stopped treating him when the veteran moved 
to Birmingham in 1968.  He also reported that the veteran was 
hospitalized for back problems at local facilities three 
times, but said that those records were no longer on file.  

Dr. Pannell stated that the veteran had been treated at his 
office for chronic back problems since 1971.  The diagnosis 
was acute subluxation of L-5, Type III, superimposed on a 
spondylolisthesis of L-5.  Dr. Pannell opined that the 
veteran's current low back disability was directly related of 
his injury in service.  

The Board finds that the statements from Drs. Pannell and 
Jordan are so significant that they must be considered in 
order to fairly decide the merits of the veteran's claim.  In 
other words, the evidence is new and material.  38 C.F.R. 
§ 3.156.  Inasmuch as the Board finds that the statements are 
new and material, there is no need to discuss whether the 
other evidence is likewise new and material as the claim will 
be reopened solely on the basis of this evidence.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, in 
a March 2003 rating action, the RO had determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for a low back disorder.  The RO 
reviewed the claim on a de novo basis.  Because the RO has 
reopened the claim and reviewed all of the evidence, there is 
no prejudice to the veteran in the Board reviewing the case 
on the merits. 

As noted earlier, the Board finds that all notification and 
development action needed to render a fair decision on this 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet App 183 (2002).  In this case, in light of the favorable 
decision, the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard, 
at 384 (1993).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the, lay observation 
is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Analysis

The evidence shows that the veteran was hospitalized for low 
back problems during service.  At that time, he denied any 
prior history of back symptoms.  Although he was asymptomatic 
when discharged from service in November 1953, a private 
physician has confirmed the veteran's testimony that he was 
treated for chronic back problems beginning only a few months 
after service and up until 1968, when the veteran moved to 
another city.  The record also shows additional treatment by 
other private physicians from 1971 through at least 1997, and 
treatment by VA periodically since 1987.  The Board is 
cognizant of a March 1987 VA outpatient record which 
indicated that the veteran did not have any significant back 
problems since service.  However, it is evident from the 
private doctors statements that such was not the case.  
Although the veteran has been unable to produce the private 
hospital reports where he claimed to have been treated for 
back problems in the 1950's, the private doctors statements 
are sufficient to establish continuity of symptomatology 
since service separation.  

Furthermore, there is no unfavorable evidence to rebut the 
private doctors statements.  Therefore, given that the 
veteran was first treated for back problems a few months 
before discharge from service and for what appears to have 
been chronic lumbosacral strain beginning shortly after 
discharge from service up to the present time, the Board is 
of the opinion that reasonable doubt should be resolved in 
favor of the veteran.  Accordingly, service connection for 
lumbosacral strain is granted.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for lumbosacral strain, the claim 
is reopened.  

Service connection for lumbosacral strain is granted.  


REMAND

From commencement of the veteran's claim in September 1997, 
he has contended that he did not use tobacco products prior 
to his entrance into the military.  He alleges that he 
started smoking during service and that his continued use is 
due to an acquired addiction to nicotine, and that his 
hypertension is the result of his use of tobacco products.  

Previously, the VA General Counsel concluded that under 
certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993).  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  Notably, however, this statute 
applies only to claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103 (West 2002).  In this case, the veteran filed 
a claim for nicotine dependence in September 1997, and 
initiated appellate action following the denial of his claim 
in September 1998.  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO must 
therefore consider the law as it existed prior to June 9, 
1998, in adjudicating this claim.  

The service medical records do not indicate any treatment or 
diagnosis for nicotine dependence or hypertension.  A VA 
outpatient record in March 1996 included an assessment of 
tobacco dependence.  As discussed above, the veteran has 
asserted that he incurred nicotine dependence during service.  
Therefore, additional development must be undertaken to 
elicit a medical opinion on the relationship, if any, between 
the veteran's current nicotine dependence and hypertension, 
and his military service.  

On remand, the RO should instruct the veteran that medical 
evidence is needed to support his assertion that any current 
hypertension was due either to his cigarette smoking during 
the time he served on active duty, or is secondary to 
nicotine dependence which had its onset in service.  An 
important distinction in this regard is that, notwithstanding 
the veteran's reportedly long history of cigarette smoking, 
competent medical evidence must be of record relating the 
cause of his hypertension to the cigarette smoking he did 
during his specific period of active duty.  Alternately, 
competent evidence must be of record addressing the onset of 
the veteran's nicotine dependence during active duty.  See 
Davis v. West, 13 Vet. App. 178, 183 (1999).  

Nicotine dependence cannot be demonstrated solely on a long 
history of smoking, but instead, nicotine dependence is a 
medical question that must be answered by a medical opinion 
or diagnosis, as the Board is strictly prohibited from basing 
its decisions on its own unsubstantiated medical opinion.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
Board is required to obtain a competent medical opinion on 
the relationship between the veteran's tobacco use during his 
military service and any nicotine dependence or other related 
disorders.  

Regarding the claim for PTSD, a review of VA outpatient 
treatment records from February 2000 to the present includes 
several diagnoses of PTSD.  However, none of the reports 
include a discussion or explanation as to the basis for the 
diagnosis.  The record indicates that there were problems 
involved in the RO's notice letter to the veteran requesting 
a list of stressors which raises questions as to whether he 
actually received the request for information.  (See January 
2001 Report of Contact).  In any event, the letter sent to 
the veteran was defective in that it addressed the basis for 
a well-grounded claim.  To date, no stressor statement has 
been forwarded to the Board.  As the appeal must be remanded 
for additional development, the veteran should be asked to 
provided a detailed account of his claimed stressors.  

The Board notes that the RO made one attempt to obtain a copy 
of the veteran's personnel records.  A response from the 
National Personal Records Center (NPRC) in July 2000 
indicated that "standard source document(s) are not 
available."  The only document forwarded was a copy of his 
discharge certificate, DD Form 214.  The response did not 
indicate that the records were unavailable due to fire 
related loss, raising the question of whether these records 
could be stored at some other location.  Therefore, the RO 
should ensure that every effort is made to obtain the service 
personnel records.  

Lastly, the record shows that the veteran was awarded Social 
Security disability benefits in a decision of June 1988.  
While a copy of this decision is of record, it does not 
include any of the medical records used to reach that 
determination..  "Part of the Secretary's obligation is to 
review a complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998); see also, 
Masors v. Derwinski, 2 Vet. App. 181 (1991) (VA is required 
to obtain pertinent medical evidence in the possession of the 
SSA).  Therefore, these records should be obtained and 
associated with the claim folder.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations for the 
issues of service connection for 
hypertension secondary to nicotine 
dependence and PTSD are fully complied 
with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for nicotine dependence since service and 
for PTSD since September 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

3.  The veteran should be asked to 
provide a detailed description of the 
specific traumatic incident(s) which 
produced the stressors that resulted in 
his claimed PTSD, including the dates and 
circumstances of the claimed stressors, 
and the names of any individuals involved 
or who may have witnessed the claimed 
incidents.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.  

4.  If the veteran provides information 
about his stressors in Korea, this 
information and a copy of his service 
personnel records, should be forwarded to 
the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 for verification of 
any identified incidents.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether the evidence shows that he meets 
the criteria necessary to diagnose 
nicotine dependence as defined in the 
Diagnostic and Statistical Manual of 
Mental Disorders of the American 
Psychiatric Association (DSM IV).  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate testing 
should be undertaken in connection with 
the examination.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

The examiner should provide a response to 
each of the following:  

a. Does the evidence show that the 
veteran meets the criteria necessary 
to diagnose nicotine dependence as 
defined in the Diagnostic and 
Statistical Manual of Mental 
Disorders of the American 
Psychiatric Association (DSM IV).  

b. If so, is it at least as likely 
as not that nicotine dependence was 
acquired during active military 
service and resulted in the 
continued use of tobacco products 
after service?  That is, did the 
veteran's smoking between December 
1950 and November 1953 alone, lead 
him to become nicotine dependent?  
If so, what contemporaneously 
recorded clinical evidence supports 
such a finding?

c. What was the impact of the 
veteran's decision to continue to 
smoke post-service from 1953 until 
the present, and any development of 
nicotine dependence?  

Regarding service connection for PTSD, if 
and only if the veteran's claimed 
stressors are verified, a VA psychiatric 
examination should be conducted to 
determine if he has PTSD under the 
criteria in DSM IV.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  If PTSD is 
diagnosed, the doctor should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis.  

6.  If the veteran is diagnosed with 
nicotine dependence due to service which 
resulted in the continued use of tobacco 
products after service, he should be 
afforded a VA cardiovascular examination 
to determine the nature and, if feasible, 
etiology of his hypertension.  All 
indicated testing should be performed and 
the claims folder must be made available 
to the examiner for review.  Based on a 
review of the case, the examiner is 
requested to express opinions on the 
following questions:  

a. Is it at least as likely as not 
that any service acquired nicotine 
dependence was the proximate cause 
of, or whether it aggravated the 
veteran's hypertension?  

b. Is it at least as likely as not 
that the veteran's smoking in 
service alone, caused the 
development of hypertension; OR is 
it more likely than not that his 
continued smoking for approximately 
40 years post-service led to the 
development of hypertension in the 
1990's?  

A complete rationale for all opinions 
expressed must be provided.  The report 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

9.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



